DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	No Claims have been amended. Claim 2 remains cancelled. Claims 1 and 3-25 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20th, 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 1-6 (numbered pages 7-12), filed February 2nd, 2022 with respect to Claims 1 and 3-25 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 1 and 3-25 has been withdrawn. 

The applicant’s arguments regarding the application and combination of the Zheng reference are considered to be persuasive in overcoming the current rejection. The specific application of the snapshots existing at different granularity levels for a plurality of storage I/O commands being cascaded into a different (and distinct) granularity level is not taught in the cited references. See the Allowable Subject Matter section for further detail and explanation.

Allowable Subject Matter
Claims 1 and 3-25 allowed.
The following is an examiner’s statement of reasons for allowance: Independent Claims 1, 10 and 18 have been indicated as containing allowable subject matter over the existing prior art. The claims describe a lossless data restore system utilizing multiple levels of lightweight snapshots. Specifically, the claims describe a process by which storage I/O commands are captured and cascaded from a higher granularity level of backup data to a lower granularity level of backup data. These cascaded storage I/O commands are captured by snapshots wherein the snapshots of the set of storage I/O commands at a first granularity are cascaded into a snapshot containing another set of storage I/O commands at a second granularity level that is less than the first granularity level. Furthermore, a storage I/O command of at least one snapshot at the first granularity that is superseded by another storage I/O command is omitted from the snapshot being cascaded at the second granularity level. These snapshots are then used to invoke restoration of the virtual disk to a designated state or point-in-time, utilizing the multiple levels of backup data. While there is prior art discussing and teaching different granularity levels of snapshots, as well as combining different snapshots or using snapshots for data recovery, the specific process of cascading a snapshot containing a plurality of storage I/O commands into a second snapshot containing a different set of storage I/O commands at a lesser granularity level and superseding at least one snapshot of the first granularity level is not taught in the cited references nor the prior art of the current technological field and is therefore novel and indicated as allowable. Claims 3-9, 11-17 and 19-25 which depend on independent claims 1, 10 and 18 are also indicated as allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136  
 
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136